DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 57-200651.
JP 57-200651 (English Abstract; Fig. 4) teaches an automatic choke device for a small gasoline powered engine, including a thermos-wax means (10) that is attached to the main engine body (1), the wax undergoing expansion during a temperature rise of the engine, the expansion actuating a linear rod (13), which in turn causes a choke lever (8) to rotate, the edge of the choke lever (8) having a flat portion and a circular arc portion (27), the flat portion upon rotation of the choke lever, acting upon the choke shaft (7) causing the choke shaft to move to affect the position of the choke valve (3), the circular arc portion of the choke lever allowing the choke lever to slide past the choke shaft so as to not overly actuate the choke shaft due to continued expansion of the wax.  It is noted that each of the rod and choke lever are firmly attached to the main engine body by holding means (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 57-200651 taken together with Edamatsu et al ‘359.
JP 57-200651 (English Abstract; Fig. 4) as applied to claims 1-3 above substantially disclose applicant’s invention as recited by instant claim 6, except for the wax means being arranged on a side surface of the engine cylinder.
Edamatsu et al ‘359 (Fig. 10; paragraph [0058]) teaches an automatic choke device similar to that of the primary reference, wherein the wax means is arranged on the side of the engine cylinder to receive an early indication of the rise of the engine temperature.  It would have been obvious for an artisan at the time of the filing of the .
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.S.B/9-30-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776